DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 15, 19-27, 29, 30, 32-34, 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Usatyuk et al., US 2020/0220556 (Usatyuk) in view of Xi et al., US 2019/0140784 (Xi). 
Usatyuk discloses generalized low-density parity check codes in digital communication system. 
Regarding claims 1, 30 and 46, Usatyuk teaches an apparatus and a method for wireless communication by a first wireless device, comprising: transmitting, from the first wireless device to the second wireless device, an initial HARQ transmission of at least a first media access control (MAC) layer protocol data unit (MPDU), the initial HARQ transmission including at least a first forward error correction (FEC) codeword having a first set of data bits and a first 
	Regarding the dependent claims, the recited features are directed to aspects that are not in the core of the inventive idea, but are the features that are available in the field of the invention and can be readily adopted when the invention is implemented. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the combined teaching of Usatyuk and Xi by employing the well-known techniques (such as, transmitting a HARQ retransmission policy, and transmitting HARQ capability indicator, etc.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Matsumoto PG Pub., the Frenger et al. patent, the Tian et al. PG Pub., the Young et al. PG Pub., and the Xu et al. PG Pub., are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472